 
VECTOR INTERSECT SECURITY ACQUISITION CORP.
65 Challenger Road
Ridgefield Park, New Jersey 07660
 
December 10, 2008


Vector Investment Fund LLC
74 Grand Avenue
Englewood, NJ 07631
Attention: Mr. Yaron Eitan
Facsimile:  (201) 541-1084


Re:  Purchase of Note Shares
 
To Whom It May Concern:
 
Reference is hereby made to that certain Note Purchase Agreement (the “Purchase
Agreement”), dated as of December 10, 2008, by and among Vector Investment Fund
LLC, a Delaware limited liability company (the “Seller”), Centurion Credit Group
Master Fund L.P., a Delaware limited partnership (“Centurion”), and Vector
Intersect Security Acquisition Corp., a Delaware corporation (the
“Company”).  Capitalized terms used and not otherwise defined herein shall have
the meaning set forth in the Purchase Agreement.
 
This letter agreement (“Letter Agreement”) is delivered in connection with the
closing of the Acquisition.  The parties hereby irrevocably agree that
concurrent with the closing of the Acquisition, the Seller shall sell to the
Company, and the Company shall purchase from the Seller, upon the terms and
subject to the conditions set forth herein, the Note Shares that were acquired
by the Seller pursuant to the Purchase Agreement for a purchase price equal to
the principal amount of the Note (the “Purchase Price”), which Purchase Price is
to be irrevocably paid to the Escrow Agent automatically and without further
instruction by the Trustee for the Trust Account upon the closing of the
Acquisition, out of funds held in the Trust Fund.  The Purchase Price is to be
paid to the Escrow Agent whether or not the Note Shares are delivered to the
Company prior to such payment.  Upon the closing of the Acquisition, the Company
hereby agrees to pay to the Escrow Agent any interest that may have accrued and
be due and payable on the Note.
 
The Seller hereby represents and warrants that as of the closing of the
Acquisition, Seller shall have given instructions and shall have taken any and
all action required under applicable law (i) to transfer valid title to the Note
Shares to the Company, free and clear of any lien, mortgage, deed of trust,
pledge, security interest, charge or encumbrance of any kind (including any
conditional sale or other title retention agreement, any lease in the nature
thereof, and any agreement to give any security interest), including, as
applicable, delivering to the Company any certificate representing the Note
Shares, and (ii) to ensure that upon such transfer by the Seller, the Company
will have good and valid title, free and clear of all encumbrances.
 
Centurion is made a third-party beneficiary of this Letter Agreement with rights
of enforcement.
 
This Letter Agreement may be executed in one or more counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same agreement.  Facsimile copies or other electronic transmissions of
signed signature pages will be deemed binding originals.
 
If the terms of this Letter Agreement are agreeable to you, please sign the
following page.

 
 

--------------------------------------------------------------------------------

 


Yours truly,
 
VECTOR INTERSECT SECURITY
ACQUISITION CORP.
 
By:
   
Name:  Yaron Eitan
 
Title:  Chief Executive Officer



AGREED AND ACCEPTED:
 
VECTOR INVESTMENT FUND LLC
 
By:
   
Name:  Yaron Eitan
 
Title:  Sole Member


 
 

--------------------------------------------------------------------------------

 